DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 11/27/2020 places the Application in condition for allowance.

Election/Restrictions
Claims 11-13 are rejoined.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Visco et al. (US 2005/0175894 A1) discloses a cathode of a lithium-air battery (fig. 1) ([0041-0049]), the cathode comprising a cathode system (120) and a protecting layer (conductive layer 108) ([0041]) (fig. 1), wherein the cathode system (120) is disposed on a surface of the protecting layer (108) (see fig. 1 for configuration), and a material of the protecting layer (108) is Li3PO4 ([0036]) as in the case of the instant application ([0027]) and thus the protecting layer (108) must be capable of  conducting lithium ions while preventing organic substances in an electrolyte (separator layer 106 that comprises electrolyte) of the lithium-air battery contacting the cathode system (120) ([0041-0042]). 

Sun et al. (CN 102983380 A) (refer to online machine translation as provided) is directed to a cathode system (positive electrode) for a lithium air battery (Abstract - 1st paragraph on page 1 of translation) wherein the positive electrode is a carbon nanotube composite film comprising a carbon nanotube network structure and a catalyst (metal particle catalyst) in particle form located in the carbon nanotube network structure (page 1, 1st paragraph; page 3, 3rd full paragraph – page 4, 1st full paragraph).  Sun further discloses that the carbon nanotube structure comprises a plurality of carbon nanotubes films stacked with each other (see figure 1 that shows plurality of layers or numbers of carbon nanotube films – each line representing a carbon nanotube film), and each of the carbon nanotube films comprises a plurality of carbon nanotubes (see figure 1 of Sun). Sun further discloses that the carbon nanotube structure comprises a plurality of carbon nanotubes films stacked with each other (see figure 1 that shows plurality of layers or numbers of carbon nanotube films that are stacked with each other).  However, Sun does not disclose a protective material on the outer walls of the carbon nanotubes and the catalyst exposing out of the protective material.
Wang et al. (US 2013/0168013 A1) is directed to a cathode system (positive electrode) for a lithium battery (Abstract, [0021-0034] and figures 2-4) wherein the positive electrode is a carbon nanotube composite film comprising a carbon nanotube network structure (see carbon nanotube network structure shown in figures 2-4, see also [0027]).  Wang further discloses that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721